360 F.2d 689
UNITED STATES of America, Appellee,v.Harvey C. REGISTER, Appellant.
No. 10290.
United States Court of Appeals Fourth Circuit.
Argued April 5, 1966.
Decided April 15, 1966.

Irvin B. Tucker, Jr., Raleigh, N. C., D. K. Stewart, Dunn, N. C., on brief, for appellant.
William S. McLean, Asst. U. S. Atty. (Robert H. Cowen, U. S. Atty., on brief), for appellee.
Before BRYAN and BELL, Circuit Judges, and BUTZNER, District Judge.
PER CURIAM:


1
The revocation of Harvey C. Register's probation was justified, we think, and on his appeal from the consequent commitment, we affirm.


2
Chiefly, the grievance asserted by the appellant is the acceptance of certain hearsay testimony by the District Court in regard to his breach of the probationary terms. In this there was no error or infringement of Register's rights, and there was ample evidence without it to sustain the revocation. However, as the trial judge is quite aware, there can be injury if hearsay plays too great a role in the inquiry, and he will constantly be alert to the frequent untrustworthiness of such proof. Of course, the infractions admitted by the probationer may always be outlined for the Court in hearsay statements.


3
In the argument on appeal the question arose as to the adequacy of the notice to the probationer of the motion or request for revocation. The present order may not be disturbed on this ground, but it is suggested that always, whatever form the notice takes, a specification be included of the grounds upon which revocation will be sought.


4
Affirmed.